DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 7, 11, 13, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dabeer et al (2016/0100430).
Regarding claims 1 and 7, Dabeer discloses an apparatus and a buffer status report (see a buffer status report (BSR) in paragraph 0023) sending method, comprising: determining a first resource (see Resources 310-c in figure 6 and paragraphs 0073), wherein the first resource is a resource configured for a first channel (see a carrier may also be referred to as a component carrier (CC), a layer, a channel, etc. in paragraph 0058), and the first channel is a data channel (see resource and data transmission in paragraph 0009 and the data comprises at least one of a data payload, an identification of a device transmitting the data, or a buffer status report indicating an amount of data that is to be transmitted, or any combination thereof in paragraph 0023); adding a first cyclic redundancy check (CRC) to a buffer status report (see the UE may transmit a BSR plus C-RNTI (24 bits), along with a CRC (24 bits) in paragraph 0074); and sending a second channel (see different channels in paragraphs 0054, 0058 and a number of BSR 
Regarding claims 5 and 11, Dabeer discloses the first resource comprises a plurality of resource elements, and the sending the first channel and the second channel on the first resource comprises: sending the first channel on some of the plurality of resource elements, and sending the second channel on some other resource elements of the plurality of resource elements (see resource element 252 in figure 2 and paragraph 0059). 
	Regarding claims 13 and 20, claims 13 and 20 have substantially the same limitations as claims 7 and 11 have except that the apparatus claimed in claims 13 and 20 is located at the other end of the communication with the apparatus of claims 7 and 11. Claims 13 and 20 are, therefore, subject to the same rejection. 
Regarding claim 19, Dabeer discloses detecting the first channel by using a first uplink reference signal; or detecting the second channel by using a second uplink reference signal (see reference Signals in paragraph 0095).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 8-9, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dabeer in view of Park et al (2020/0187165).
Regarding claims 2 and 8, Dabeer discloses a transport block (see paragraph 0067) but doesn't specifically disclose adding a second CRC to a first transport block, wherein the first channel is used to carry the first transport block to which the second CRC is added. However, Park discloses this feature (see CRC is attached to transport block in S120 of figure 9 and paragraph 0141). The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
Regarding claims 3 and 9, Park discloses wherein after the adding a second CRC to a first transport block, the method further comprises: dividing the first transport block to which the second CRC is added into at least two code blocks (see Input bits to which the CRC is attached are shown in b.sub.0, b.sub.1, b.sub.2, b.sub.3, .  . . , b.sub.B-1.  In this case, B represents the number of bits of the transport block including the CRC. b.sub.0, b.sub.1, b.sub.2, b.sub.3, .  . . , b.sub.B-1 is segmented into multiple code blocks (CBs) according to the size of the TB in paragraphs 0141 and 0142); and adding a third CRC to each of the at least two code blocks (see the CRC is attached to multiple segmented CBs).
.
Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Dabeer in view of Siomina et al (2019/0305918).
Regarding claims 4 and 10, Dabeer doesn't specifically disclose a sum of a transmit power of the first channel and a transmit power of the second channel is less than or equal to a first preset power threshold. However, Siomina discloses this feature (see the sum transmit power does not exceed a threshold or the UE transmission capability in paragraph 0200). The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dabeer in view of Kim et al (2015/0334637).
Regarding claims 6 and 12, Dabeer doesn't specifically disclose sending the second channel on the first resource and skipping sending the first channel, wherein a priority of the first channel is lower than or equal to a priority of the second channel. However, sending channel based on priority is well known in the art. Kim discloses this feature (see The UE selects data to be transmitted according to priority so that data with a higher priority is first transmitted in paragraphs 0037-0043). The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the .
Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dabeer in view of Beale et al (2020/0044789).
Regarding claims 14 and 16, Dabeer doesn't specifically disclose determine, based on the first CRC, whether the second channel is correctly received. However, this feature is well known in the art. Beale discloses this feature (see determine whether data packets transmitted by the transmitter can be correctly received in paragraph 0046). The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Dabeer.
Regarding claims 18, Dabeer discloses a base station, in some examples, may allocate contention-based uplink resources from a set of available uplink resources (see paragraphs 0045) but doesn't specifically disclose detect/allocate the second channel on all of the plurality of resource elements. However, it is obvious that when all resource/resource element are available, all resource elements can be allocated for a single channel such as the second channel as claimed. The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.

Response to Arguments
12/15/20 have been fully considered but they are not persuasive. The applicant argued that there is no teaching in Dabber of the use of a first and second channel and a terminal device that generates and sends a second channel, in which, the second channel is used to carry the buffer status report to which the first CRC is added. The examiner respectfully disagrees because the second channel 630, 635, 640 for carrying buffer status report is clearly shown in figure 6 and adding CRC to BSR is described in paragraph 0074. See figure 2 and paragraph 0058 for how a channel is defined. Note that the first channel is a channel for carrying the uplink data.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D NGUYEN whose telephone number is (571)272-3084.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN D NGUYEN/Primary Examiner, Art Unit 2472